Citation Nr: 1423925	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-15 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	J. Worman, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to an evaluation in excess of 30 percent for service-connected PTSD.

By April 2011 rating decision, the RO assigned an increased rating of 50 percent to the service-connected PTSD.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

It is noted that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record raises a question of whether the Veteran is unemployable due his service-connected PSTD; as such, a claim for a TDIU has been listed on the title page.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

2.  The Veteran has been granted service connection for PTSD, which is rated 70 percent disabling; diabetes mellitus, which is rated 20 percent disabling; peripheral neuropathy of the right lower extremity, which is rated 10 percent disabling; peripheral neuropathy of the left lower extremity, which is rated 10 percent disabling; and for erectile dysfunction (ED), which is rated zero percent disabling.  The Veteran's combined disability rating is 80 percent.

3.  There is competent and probative evidence that indicates that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(b), 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is essentially granting in full the benefit sought on appeal.  Although the Board is not granting a 100 percent evaluation for PTSD, the Board is assigning a TDIU, which is tantamount to a 100 percent evaluation in a Veteran such as this who asserts that his PTSD and other service-connected disabilities are largely responsible for his inability to work.  Because he alleges that he cannot work and has not since 2007, he is not prejudiced by a TDIU as opposed to a scheduler 100 percent evaluation, which would enable him to work while receiving VA disability benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated 50 percent disabling before by the RO under the provisions of Diagnostic Code 9433.  38 C.F.R. § 4.130.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411.

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9433.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.   

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning(e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  
Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

On February 2009 VA examination, the claims folder was not available to the examiner.  However, the examiner indicated that the Veteran was taking psychotropic medication but was not in individual or group psychotherapy.  His treatment consisted of medication management with a psychiatrist every eight weeks.  According to the Veteran, the medication helped with sleep problems.  The Veteran was married to his second wife for 18 years and had two kids with her.  He also had two adult children from a previous marriage as well as several grandchildren.  He reported a good relationship with his wife and two younger children but indicated that he felt increasingly emotionally disconnected from his wife.  The Veteran indicated that he had no friends.  The lack of friends, according to him, was due to geographic isolation as well as the fact that he felt a need to isolate himself.  He spent his free time with his sons at their extracurricular activities, but he indicated that he had to force himself to attend the extracurricular activities.  The Veteran denied suicide attempts as well as a history of violence or assaultiveness.  He reported poor sleep but indicated that it was improving with medication.  He experienced occasional nightmares Objectively, the Veteran was fully oriented, casually dressed, and cooperative.  Psychomotor activity, thought processes, and speech were unremarkable.  His affect was normal, and his mood was somber.  There were no delusions or hallucinations, but there was suicidal ideation without plan or intent.  As to judgment, the examiner found that the Veteran knew the outcome of his behavior.  Insight was good, as the Veteran understood that he had a problem.  There was no inappropriate behavior.  There was obsessive and ritualistic behavior in that the Veteran checked locks and made sure that his environment was safe.  There were no panic attacks.  Impulse control was good.  Memory was good, but the Veteran complained of concentration problems and indicated that he took early retirement as a consequence.  The examiner indicated that the Veteran retired due to psychiatric problems as well as to hypertension and diabetes mellitus.  The Veteran experienced intrusive thoughts, distressing dreams, and distressing reactions with exposure to internal or external cues.  He avoided situations suggestive of his trauma.  There were symptoms of increased arousal to include sleep problems, irritability, outbursts of anger, and hypervigilance.  The examiner diagnosed chronic PTSD to which she assigned a GAF score of 60.  

An April 2009 VA treatment note indicated that the Veteran reported that retired from his job working with veterans because it aggravated his PTSD symptoms.  He denied suicidal ideation and homicidal ideation.  A GAF of 49 was assigned.

On August 2010 VA mental disorders examination, the examiner indicated that the claims file was not available for review but that he reviewed the Veteran's VA medical records.  Apparently, the Veteran was still taking psychotropic medications, and he was involved in the vet-to-vet program.  He was never hospitalized for a psychiatric disorder.  He characterized his relationship with his wife and their two sons as reasonable but indicated that at times he had to spend time away from them.  The Veteran indicated that he had two close friends.  One was a childhood friend and the other was a fellow Vietnam veteran.  He denied hobbies or leisure activities but indicated that he occasionally enjoyed watching his younger son play sports.  He complained of impatience, irritability, and anger management problems.  There was no history of violence or assaultiveness.  Objectively, the Veteran was neatly groomed, appropriately dressed, and cooperative.  He was fully oriented.  Psychomotor activity and speech were unremarkable.  Affect was constricted, but mood fell within normal limits.  Judgment and attention were intact.  He had insight in that he understood that he had a problem.  Thought processes were unremarkable.  There were no delusions or hallucinations.  The Veteran reported combat-related nightmares approximately once a week.  The examiner indicated that there was no obsessive or ritualistic behavior, and there were no panic attacks.  The Veteran admitted to episodes of violence but did not elaborate.  He had fleeting homicidal and suicidal thoughts but without action or plan.  PTSD symptoms included distressing recollections, nightmares, intrusive thoughts, and intense distress at exposure to stimuli.  He avoided situations that would give rise to distressing thoughts and recollections.  The examiner indicated that the Veteran left his job in 2007 due to medical issues and stress reaction.  The diagnosis was of chronic PTSD, and the examiner assessed a GAF score of 57.

On August 2010 general medical examination, the Veteran indicated that he retired in 2007 due to his diabetes mellitus and nightmares 

The Board notes that VA treatment notes authored by the Veteran's psychiatrist from April 2009 to March 2011 indicated GAF scores of 47 to 49 and reflected such symptoms as nightmares, intrusive thoughts, irritability, hypervigilance, and poor concentration.

In May 2011, SB, a vocational consultant with an extensive curriculum vitae opined that the Veteran was unemployable due to physical and psychiatric symptoms.  She provided a full rationale for her findings.

The Board is of the opinion that a 70 percent evaluation is warranted for the entire appeal period because the Veteran's symptomatology does not appear to have fluctuated materially since filing his claim for increase in December 2008.  

While the Veteran does not have all or most of the symptoms or symptoms consistent with a 70 percent evaluation, he has occupational and social impairment with deficiencies in most areas.  Indeed, he stopped working in part due to his PTSD symptomatology.  Moreover, his PTSD renders it difficult for the Veteran to adapt to stressful circumstances including work or a worklike setting.  Additionally, he is somewhat isolated with the exception of two friends.  He finds a need to be away from his family at times.  Also, despite the fact that VA examiners suggested much higher GAF scores, the Veteran's VA psychiatrist, who presumably knows him well due to regular contact over a long period, has assessed GAF scores ranging from 47 to 49, which are  reflective of serious symptoms.  All told, therefore, the Veteran's PTSD symptomatology more closely resembles that associated with a 70 percent evaluation, which is granted for the entire appeal period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Vazquez-Claudia, supra; Mauerhan, supra; Hart, supra.

The Board finds, however, that a 100 percent evaluation for PTSD is not warranted at any time because the Veteran's symptomatology does not cause total occupational and social impairment and because his symptoms are neither identical nor equivalent to those associated with a 100 percent evaluation for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudia, supra; Mauerhan, supra; Hart, supra.  For example, the Veteran has consistently been described as fully oriented and lacking in delusions and hallucinations.  His thought processes have been characterized as unremarkable, and his insight has consistently been good.  There is no evidence suggesting that the Veteran is not in touch with reality.  He does not have memory loss of the type described in the rating schedule for a 100 percent evaluation.  Moreover, he is fully capable of functioning independently.  Again, therefore, the criteria for a 100 percent for PTSD are not met.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected acquired psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describe her disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Thus, he does not satisfy the second prong of the Thun analysis either regardless of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with employment because of this disability, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. § 4.1.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  He asserts, in essence, that his service-connected PTSD and diabetes mellitus preclude employment.  

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for PTSD, now rated 70 percent disabling, diabetes mellitus rated 20 percent disabling, peripheral neuropathy of the right lower extremity rated 10 percent disabling, peripheral neuropathy of the left lower extremity rated 10 percent disabling, and ED rated zero percent disabling.  As the service-connected PTSD is rated 70 percent disabling, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, primarily PTSD and diabetes mellitus.  

On February 2009 VA PTSD examination, the examiner indicated that the Veteran was not working due to hypertension, diabetes mellitus, and PTSD.  

An April 2009 VA psychiatric treatment notation indicated that the Veteran left his job as a readjustment counselor because working with veterans aggravated his PTSD symptoms.

On August 2010 VA general medical examination, the Veteran indicated that he quit his job in 2007 because his diabetes mellitus was "spiking" and because nightmares were affecting his job as well as relationships with coworkers.  The Veteran described going to the gym once a week and indicated that he did some housework.  After a thorough examination, the diagnosis was of poorly controlled diabetes mellitus without hypoglycemic reactions with peripheral neuropathy of both lower extremities and ED.  The examiner also diagnosed hypertension and obstructive sleep apnea.  The examiner indicated that the Veteran's diabetes mellitus and peripheral neuropathy "may" have an impact upon his ability to perform physical work but not sedentary work.  The examiner did not opine on the impact of PTSD on employability.

On August 2010 VA PTSD examination, the examiner indicated that the Veteran took early retirement due to stress induced by listening to others' trauma.  The Veteran had been a PTSD readjustment counselor.  

The Veteran submitted a May 2011 report from a vocational consultant with an extensive curriculum vitae.  The vocational consultant reviewed the Veteran's health records and opined that physical disabilities, especially diabetes mellitus, but primarily psychiatric symptomatology rendered the Veteran was unemployable.  That is, the vocational consultant opined that there were no occupational options that the Veteran could sustain due to the combination of physical problems and PTSD.  She asserted that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to his service-connected disabilities.  

The Board notes that VA treatment notes authored by the Veteran's psychiatrist from April 2009 to March 2011 indicated GAF scores of 47 to 49, which are indicative of serious symptoms.  

There is evidence for and against the claim in that VA examiners appeared reluctant to state explicitly that the Veteran was completely unemployable due to the service-connected disabilities.  Nonetheless, GAF scores have reflected serious symptoms, and the vocational consultant emphatically opined that the Veteran was unemployable.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.16(a); Gilbert, supra.


	(CONTINUED ON NEXT PAGE)










ORDER

An evaluation of 70 percent for the Veteran's PTSD is granted subject to the law and regulations governing the payment of veterans' benefits.

TDIU is granted subject to the law and regulations governing the payment of veterans' benefits.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


